Judgment of the Supreme Court, New York County (John C. Leonforte, J.), rendered April 17, 1985, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree and two counts of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to concurrent terms of from TVz to 15 years’ imprisonment for robbery in the first degree, 5 to 10 years for robbery in the second degree and on the second degree weapons possession count, and 2Vz to 5 years for the two third degree weapons possession counts, unanimously affirmed and assigned counsel’s motion to withdraw granted.
Defendant and a codefendant were convicted after a joint trial. By unanimous decision of this court, the codefendant’s conviction was affirmed on March 3, 1988 (People v Johnson, 138 AD2d 984). Appellant’s assigned counsel contends that there are no points which could be raised on appeal which were not previously considered and found to be without merit on the codefendant’s prior appeal. As no other nonfrivolous issues exist and we see no reason to depart from our disposition of the prior appeal, we, accordingly, grant the application to withdraw as assigned counsel. Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.